El Juez Asociado Sr. del Tobo,
emitió la opinión del tribunal.
La acusación en este caso es como sigue:
“El Fiscal formula acusación contra Miguel Rivera por un delito de acometimiento y agresión grave (misdemeanor) cometido de la manera siguiente: El citado Miguel Rivera, allá el día 18 de agosto de 1914, en la ciudad de San Juan que forma parte del distrito judicial del mismo nombre, ilegal y voluntariamente, y con intención de causarle grave daño, acometió y agredió con una manopla a Eduardo Ferrer infiriéndole varias heridas y contusiones.”
Celebrada la vista, la Corte de Distrito de San Juan, Sec-ción 2a., condenó al acusado a sufrir la pena de ocho meses de cárcel como autor de un delito de acometimiento y agresión grave. El acusado apeló entonces para ante este Tribunal Supremo.
El primero de los errores alegados por el apelante consiste en que los hechos relatados en la acusación no. son constitu-tivos del delito de acometimiento y} agresión con circunstan-cias agravantes. Después de un estudio cuidadoso del caso, nos vemos obligados a reconocer que el apelante está en lo cierto. Es tan clara la ley y tan abundante la jurisprudencia de esta Corte Suprema sobre, la materia, que apenas puede comprenderse que se incurra en error por los funcionarios encargados de la persecución de los delitos en esta isla. Cuando se acusa por acometimiento y agresión grave, es nece-sario especificar con toda claridad alguna de las circunstan-cias agravantes que .expresa la sección 6 de la ley sobre acometimiento y agresión de 1904, Leyes de 1904, página 42; y tal especificación no se ha hecho con la claridad debida por el Fiscal en este caso. No se expresa la circunstancia sép-*423tima, porque no se dice que sean graves o serias las heridas inferidas por el acnsado al perjudicado» Ni siquiera se des---criben dichas heridas de manera que por su descripción pu-diera venirse en conocimiento de su gravedad. ' Tampoco concurre la octava, porque si bien la manopla es un arma capaz para producir la muerte y su uso está prohibido por la ley (Leyes de 1905, página 23), no es un arma mortífera pet se. Y por último, aun cuando forzando las palabras emplea-das en la acusación admitiéramos argumentarle^ causa que el hecho de haber el acusado usado una manopla en la comi-sión del delito implicaba su intención “premeditada’-’ de inferir graves heridas corporales y por tanto que concurría la circunstancia. agravante novena, nos encontraríamos al analizar la prueba que ésta no es suficiente para demostrar el uso de la manopla por parte del acusado. Nadie la vió en sus manos y aunque el médico que reconoció al lesionado expresa que la herida del labio con fractura de uno o más. dientes pudo producirse con una manopla, dice también que pudo ocasionarse con cualquier otro cuerpo contundente, no excluyendo la posibilidad de serlo con la punta o extremo de una mesa al caer al suelo el agredido. El indicio que se encuentra en la declaración del testigo Pons que persiguió al acusado después de la comisión del delito, 'dé haberlo vist’ó bacer “un movimiento como de tirar algo al mar” no es bastante. ■ ..... A
Siendo esto así, no es posible ,sc¡st.ener „técnicamente la gravedad del delito. A través de las páginas del.proceso se trasluce la comisión de un hecho grave, pero- tal circunstancia no puede tenerla en cuenta este tribunal. Un ciudadano, el acusado, ha invocado su derecho a ser juzgado estrictamente de acuerdo con. la ley, y tal derecho tiene que serle inmediata-mente reconocido;' • . .
Otro de los errores alegados por el apelante es el de que la prueba no demuestra que sea él el autor del hecho investi-gado. Hemos examinado dicha prueba y a nuestro juicio demuestra más allá de toda duda razonable’ que el acusado *424acometió y agredió con intención de cansarle daño' a la persona nombrada en la acnsacióñ.
En tal virtud no habiéndose demostrado la concurrencia de circunstancias agravantes, pero habiéndose comprobado la comisión por parte del acusado de un delito de acometimiento y agresión simple, la sentencia apelada debe modificarse en tal sentido y condenarse al acusado a pagar una multa de cincuenta dólares y en defecto de pago a sufrir un día de cárcel por cada dólar de la multa que dejare de satisfacer.

Modificada la sentencia apelada en el sentido de declarar al acusado culpable de un delito de acometimiento y agresión simple, imponiéndosele una multa de cincuenta dólares y las costas, y en defecto de pago de la multa un día de cárcel por cada dólar que dejare de satisfacer.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.